Citation Nr: 9917835	
Decision Date: 06/28/99    Archive Date: 07/07/99

DOCKET NO.  97-29 446A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Los Angeles, California


THE ISSUES

1. Entitlement to service connection for a cervical spine 
disability.

2.  Entitlement to service connection for a thoracic spine 
disability.



REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Ramon Lao, Associate Counsel


INTRODUCTION

The veteran had active service from October 1979 to April 
1984.

This appeal arose from a January 1996 RO rating decision, 
which denied the veteran's claims as entitled above.

The Board of Veterans' Appeals (Board) notes that the veteran 
provided sworn testimony at an April 1999 Board hearing, 
during which time he raised additional claims of entitlement 
to service connection for headaches and vertigo.  As to the 
veteran's new claims, the veteran submitted an April 1999 
waiver of RO consideration of private medical evidence 
related to the claims of headaches and vertigo, including 
private medical reports, and a forth coming evaluation of 
radiographic evidence.  Review of the additional evidence 
submitted indicates that it is not material to the issues 
currently on appeal, and the Board believes that 
consideration and additional development of this evidence by 
the RO is necessary in order to afford the veteran due 
process of law.  Accordingly, the identified additional 
claims are referred to the RO for further development and 
consideration.  


REMAND

Service medical record examination results at entrance on 
September 1979 and at discharge in February 1984 reveal no 
treatment, diagnosis or abnormalities associated with the 
cervical spine or thoracic spine.  A December 1981 service 
medical entry reveals that the veteran incurred a head injury 
resulting in a minor laceration that was treated with 
dressing.

The veteran's May 1996 claim of service connection for a left 
clavicle and left collar bone disorder, included release 
forms for VAMC treatment during 1985 to 1987.

The RO submitted a May 1996 request for VAMC Long Beach 
treatment records from January 1985 to present.

The veteran underwent a July 1996 VA examination, during 
which time complaints of cervical spine and thoracic spine 
pain was noted.  Pertinent examination findings included a 
supple neck; no lymphadenopathy; trachea was in midline; no 
definite tenderness over the cervical or upper dorsal spines; 
and normal movements of the spine.  In pertinent part, 
possible degenerative arthritis of the upper dorsal vertebral 
joints was noted as a diagnosis; with pending x-rays of the 
lower cervical and dorsal spines.  Subsequent radiographic 
evidence of the left shoulder and clavicle revealed a healed 
fracture involving the mid-to-distal one-third of the left 
clavicle, with no other definitive abnormality demonstrated; 
and normal examinations of the cervical spine and thoracic 
spine.

VAMC, Long Beach outpatient treatment reports from 1987 to 
1995 are also of record, none of which pertains to treatment 
for cervical spine or thoracic spine conditions.  

The RO rating decision of November 1996 granted service 
connection for residual fracture of left clavicle with 
posttraumatic arthritis of the acromioclavicular 
articulation.

The veteran provided sworn testimony at his April 1999 Board 
hearing.  The Chairman stated that an abeyance of a 30-day 
period is warranted for the purpose of permitting the veteran 
to submit additional evidence in support of his claims.  
Board Transcript (BT.) at 3.  The veteran stated that he had 
problems with his cervical and thoracic spine since his 
original injury to his service connected left clavicle, but 
there was no treatment except for a eight figure strap and a 
two day hospitalization; since then lightheadedness, 
migraines and other pain to the spine occurs.  BT. at 3-5.  
The veteran stated that Dr. Brooks, a private chiropractor, 
has tried to correct his cervical and thoracic conditions 
during the past six months; but he still has sharp pain in 
the neck and clavicle area.  BT. at 5-7.  Dr. Brooks stated 
that these conditions are related to his service-connected 
disability, as well as vertigo.  BT. at 7-8.  The veteran has 
received VA neurology and Ear, Nose and Throat evaluations 
for migraines, neck pain and vertigo.  BT. at 8.  The veteran 
could not recall what diagnosis Dr. Brooks had given for the 
veteran's cervical and thoracic pain.  BT. at 11-12.  
Following service discharge, the veteran did not receive 
treatment for his cervical or thoracic pain since 
chiropractic treatment at VA facilities was not offered; but 
he did visit the VAMC, Long Beach facility during 1984 and 
1985.  BT. at 13-14.  Dr. Cohen and Dr. Piety, both of whom 
addressed symptoms associated with vertigo and headaches, 
also saw the veteran.  BT. at 15.  The veteran stated that, 
as advised by the Chairman, he would obtain a qualified 
interpretation of X-rays returned to the veteran during the 
hearing.  BT. at 18-19.     

Dr. Brooks, submitted a May 1999 letter that was received on 
May 25, 1999, which referenced the veteran's September 1998 
treatment during which time the veteran complained of pain in 
the neck with headaches, upper and lower back pain that was 
gradually worse during the prior two years.  In pertinent 
part, Dr. Brooks noted examination findings included extreme 
tenderness of the inferior and superior aspect of the left 
clavicle, hypertonic left cervical and trapezius musculature; 
and that the left lateral flexion of the cervical spine 
weakened his left arm upon compression.  Dr. Brooks opined 
that the fracture of his left clavicle had created imbalance 
of surrounding tissues and compensation that resulted in his 
current thoracic and cervical spinal disorder.

The Board initially notes that the threshold question that 
must be resolved in this matter is whether the veteran has 
presented evidence that the claim is well grounded.  Under 
the law, it is the obligation of the person applying for 
benefits to come forward with a well-grounded claim.  
38 U.S.C.A. § 5107(a); Anderson v. Brown, 9 Vet. App. 542, 
545 (1996).  A well grounded claim is "[a] plausible claim, 
one which is meritorious on its own or capable of 
substantiation.  Such a claim need not be conclusive but only 
possible to satisfy the initial burden of § 5107(a)."  Epps 
v. Gober, 126 F.3d 1464, 1468 (Fed. Cir. 1997).

Further, service connection may also be established on a 
secondary basis for a disability, which is shown to be 
proximately due to, or the result of a service-connected 
disease or injury.  38 C.F.R. 3.310(a).  Establishing service 
connection on a secondary basis requires evidence sufficient 
to show (1) that a current disability exists and (2) that the 
current disability was either (a) caused by or (b) aggravated 
by a service-connected disability.  See Allen v. Brown, 7 
Vet. App. 439 (1995) (en banc), reconciling, Leopoldo v. 
Brown, 4 Vet. App. 216 (1993), and Tobin v. Derwinski, 2 Vet. 
App. 34 (1991).  To establish a well grounded claim for 
service connection for a disorder on a secondary basis, the 
veteran must present medical evidence to render plausible a 
connection or relationship between the service-connected 
disorder and the new disorder.  Jones v. Brown, 7 Vet. App. 
134, 137 (1994).

The Board observes that the statement from Dr. Brooks that 
was received on May 25, 1999 is pertinent to the issues of 
service connection and has not been considered by the RO.  
Moreover, neither the veteran nor the representative who 
presented this evidence asked that RO consideration of this 
evidence be waived.  See § 20.1304(c). The controlling 
regulation grants the Board no discretion in these 
circumstances, and the Board must therefore remand this case 
pursuant to § 20.1304(c).

Further, as noted above, during the April 1999 Board hearing 
the veteran stated that he would provide an interpretation of 
an X-ray that was submitted and returned to the veteran 
during the hearing.  However, as of this date no such 
interpretation has been provided.  Accordingly, on remand, 
the veteran should be requested to either submit the X-ray 
films into the record in order to permit VA to secure an 
interpretation, or he should submit such an interpretation as 
indicated.

At the hearing before the Board, the veteran reported that he 
was treatment at the VAMC in Long Beach in 1984 and 1985.  T. 
pp. 13-14.  As noted above, he originally provided a release 
to obtain records from the VAMC Long Beach from 1985 to 1987, 
and the RO accordingly only requested records from January 
1985.  Therefore, on remand the opportunity will be taken to 
clarify whether the veteran believes he was treated in 1984, 
and if so, to attempt to obtain such records. 

To ensure that the Department of Veterans Affairs (VA) has 
met its duty to assist the claimant in developing the facts 
pertinent to the claim and to ensure full compliance with due 
process requirements, the case is REMANDED to the regional 
office (RO) for the following development:

1.  The RO should contact the veteran and 
request him to provide a complete list 
with the names and addresses of all VA or 
private physicians and/or medical 
facilities who provided him medical 
treatment in the post service period.  
The veteran should specifically clarify 
whether he believes he was treated in 
1984 at the Long Beach VAMC as he 
testified before the Board, or whether 
his original report that his first 
treatment at the Long Beach VAMC was in 
1985 was correct.  If in order, after 
securing appropriate releases from the 
veteran, attempts to secure complete 
copies of additionally identified records 
from any indicated VA physicians; private 
physicians and/or medical facilities 
should be undertaken.  All records 
received in response to the request 
should be associated with the claims 
folder.  The RO should proceed with all 
reasonable follow-up referrals that may 
be indicated by the inquiry.  All 
attempts to obtain records, including the 
X-ray films as indicated herein, which 
are ultimately not obtained, should be 
documented.  

2.  The veteran should be requested to 
obtain from Dr. Brooks a statement 
indicating what is the diagnosis of the 
current cervical or thoracic spine 
disability and what are the 
manifestations of these diagnosed 
disabilities.  

3.  The RO should arrange for a VA 
examination by an appropriately qualified 
physician to determine what is the 
diagnosis, if any, and etiology of any 
current cervical and thoracic spine 
disability. The examiner should be 
provided with a copy of this remand and 
the veteran's entire claims folder, and 
should be requested to review the 
veteran's complete medical history in 
conjunction with the examination.  All 
necessary tests should be conducted and 
the examiner should review the results of 
any testing prior to completion of the 
report.  

If a disability of the cervical or 
thoracic spine, or both, can be 
diagnosed, the examiner should be 
requested to provide an opinion, based 
upon the examination and a review of the 
record, as to the degree of medical 
probability that there is a causal nexus 
between such a current disability and 
service or the service connected clavicle 
disability.  In formulating that opinion, 
the examiner should first base the 
opinion upon the complete record, 
including the veteran's statements of 
medical history as to the existence of 
cervical and thoracic manifestations 
since service.  In the alternative, the 
examiner should indicate whether the 
opinion would be different if silence of 
the service medical records and the 
intervening medical treatment records for 
years after service as to cervical and 
thoracic spine symptoms was deemed to 
correctly reflect the absence of a 
continuity of symptomatology.

4.  Following completion of the 
foregoing, the RO must review the claims 
folder and ensure that all of the 
foregoing development actions have been 
conducted and completed in full.  If any 
development is incomplete, including if 
the requested examination do not include 
all test reports, special studies or the 
specific opinions requested, appropriate 
corrective action is to be implemented, 
including the return of the report to the 
physician.

5.  After completion of the above, the RO 
should readjudicate the claim of service 
connection for cervical and thoracic 
spine disorders on a de novo basis with 
consideration given to all of the 
evidence of record, including any 
additional medical evidence obtained 
pursuant to this remand.

6.  While this case is in remand status, 
the veteran and his representative are 
free to submit additional evidence and 
argument on the appealed issue.  Quarles 
v. Derwinski, 3 Vet. App. 129, 141 
(1992); Booth v. Brown, 8 Vet. App. 109 
(1995).

If the decision remains adverse, the veteran and his 
representative should be provided with a supplemental 
statement of the case and afforded a reasonable period of 
time to respond.  Thereafter, in accordance with the current 
appellate procedures, the entire claims folder should be 
returned to the Board for completion of appellate review.

The purpose of this REMAND is to allow for additional 
development of the record and to ensure compliance with due 
process requirements. In so doing, the Board intimates no 
opinion as to the final outcome of this claim.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	Richard B. Frank
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991& Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).










